                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 ASHEVILLE DIVISION
                               DOCKET NO. 1:19cv68-MOC


                                                           )
 ERIC JAMES CHRISTENSEN,                                   )
                                                           )
                                                           )
                         Plaintiff,                        )
                                                           )                  ORDER
 v.                                                        )
                                                           )
 ANDREW SAUL,                                              )
 Acting Commissioner of Social Security,                   )
                                                           )
                         Defendant.                        )
                                                           )

         THIS MATTER is before the Court on the parties’ opposing Motions for Summary

Judgment. (Doc. Nos. 12, 13). The matter is ripe for review. Having carefully considered such

motions and reviewed the pleadings, the court enters the following findings, conclusions, and

Order.

                                      FINDINGS AND CONCLUSIONS

         I.     Administrative History

         On July 23, 2015, Plaintiff Eric James Christensen filed applications for a period of

disability and disability insurance benefits (“DIB”) and for supplemental security income

(“SSI”), alleging disability beginning December 21, 2013. (Tr. 48, 189-190, 193-202). His

applications were denied initially and upon reconsideration. (Tr. 105-109, 112-116, 117-121).

An ALJ held an administrative hearing on November 1, 2017, and Plaintiff attended that hearing

with counsel. (Tr. 42-74). On January 26, 2018, the ALJ issued a decision that Plaintiff was not

disabled within the meaning of the Act. (Tr. 11-20). On December 28, 2018, the Appeals



                                                 -1-
Council denied Plaintiff’s request for review, rendering the ALJ’s January 26, 2018, decision the

Commissioner’s final decision in this case. (Tr. 1-7). Plaintiff then filed this action seeking

judicial review of the Commissioner’s final decision. Defendant has answered Plaintiff’s

Complaint, and this case is now before the Court for disposition of the parties’ cross-motions for

summary judgment.

       II.     Factual Background

       It appearing that the ALJ’s findings of fact are supported by substantial evidence, the Court

adopts and incorporates such findings herein as if fully set forth. Such findings are referenced in

the substantive discussion which follows.

       III.    Standard of Review

       The only issues on review are whether the Commissioner applied the correct legal

standards and whether the Commissioner’s decision is supported by substantial evidence.

Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir.

1990). Review by a federal court is not de novo, Smith v. Schwieker, 795 F.2d 343, 345 (4th Cir.

1986); rather, inquiry is limited to whether there was “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Perales, 402 U.S. at 401 (internal citations

omitted). Even if the Court were to find that a preponderance of the evidence weighed against the

Commissioner's decision, the Commissioner’s decision would have to be affirmed if it was

supported by substantial evidence. Hays, 907 F.2d at 1456. The Fourth Circuit has explained

substantial evidence review as follows:

       the district court reviews the record to ensure that the ALJ’s factual findings are
       supported by substantial evidence and that its legal findings are free of error. If the
       reviewing court decides that the ALJ's decision is not supported by substantial
       evidence, it may affirm, modify, or reverse the ALJ’s ruling with or without
       remanding the cause for a rehearing. A necessary predicate to engaging in
       substantial evidence review is a record of the basis for the ALJ's ruling. The record

                                                -2-
       should include a discussion of which evidence the ALJ found credible and why,
       and specific application of the pertinent legal requirements to the record evidence.
       If the reviewing court has no way of evaluating the basis for the ALJ’s decision,
       then the proper course, except in rare circumstances, is to remand to the agency for
       additional investigation or explanation.

Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (internal citations and quotations omitted).

       IV.     Substantial Evidence

               a. Introduction

       The Court has read the transcript of Plaintiff's administrative hearing, closely read the

decision of the ALJ, and reviewed the relevant exhibits contained in the extensive administrative

record. The issue is not whether a court might have reached a different conclusion had it been

presented with the same testimony and evidentiary materials, but whether the decision of the

administrative law judge is supported by substantial evidence. For the following reasons, the Court

finds that the ALJ’s decision was supported by substantial evidence.

               b. Sequential Evaluation

    The Act defines “disability” as an inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(2). To qualify for DIB under Title II of the Act, 42 U.S.C.

§§ 416(i) and 423, an individual must meet the insured status requirements of these sections, be

under retirement age, file an application for disability insurance benefits and a period of

disability, and be under a "disability" as defined in the Act.




                                                 -3-
    A five-step process, known as “sequential” review, is used by the Commissioner in

determining whether a Social Security claimant is disabled. 20 C.F.R. §§ 404.1520, 416.920.1

The Commissioner evaluates a disability claim pursuant to the following five-step analysis:

       a. An individual who is working and engaging in substantial gainful activity will not be

            found to be “disabled” regardless of medical findings;

       b.   An individual who does not have a “severe impairment” will not be found to be

            disabled;

       c. If an individual is not working and is suffering from a severe impairment that meets

            the durational requirement and that “meets or equals a listed impairment in Appendix

            1” of Subpart P of Regulations No. 4, a finding of “disabled” will be made without

            consideration of vocational factors;

       d. If, upon determining residual functional capacity, the Commissioner finds that an

            individual is capable of performing work he or she has done in the past, a finding of

            “not disabled” must be made;




1 On January 18, 2017, the agency published final rules titled “Revisions to Rules Regarding the
Evaluation of Medical Evidence.” 82 Fed. Reg. 5844. These final rules were effective as of
March 27, 2017. Some of the new rules apply only to applications/claims filed before March 27,
2017, and others apply only to applications/claims filed on or after March 27, 2017. See, e.g., 20
C.F.R. § 404.1527 (explaining how an adjudicator considers medical opinions for claims filed
before March 27, 2017) and 20 C.F.R. § 404.1520c (explaining how an adjudicator considers
medical opinions for claims filed on or after March 27, 2017); see also Notice of Proposed
Rulemaking, 81 Fed. Reg. 62560, 62578 (Sept. 9, 2016) (summarizing proposed implementation
process). Here, the agency’s final decision was issued on January 31, 2018, after the effective
date of the final rules, but Plaintiff filed his claim before March 27, 2017. Thus, the 2017
revisions apply to this case, except for those rules that state they apply only to
applications/claims filed on or after March 27, 2017.


                                                   -4-
       e. If an individual's residual functional capacity precludes the performance of past work,

           other factors including age, education, and past work experience, must be considered

           to determine if other work can be performed.

20 C.F.R. § 416.920(a)-(f). The burden of proof and production during the first four steps of the

inquiry rests on the claimant. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). At the fifth step,

the burden shifts to the Commissioner to show that other work exists in the national economy that

the claimant can perform. Id.

               c. The Administrative Decision

       In rendering his decision, the ALJ applied the five-step sequential evaluation process set

forth in the regulations for evaluating disability claims. See 20 C.F.R. §§ 404.1520(a)(4),

416.920(a)(4); Barnhart v. Thomas, 540 U.S. 20, 24 (2003). At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since the date he alleged his disability

began, December 21, 2013. (Tr. 13). At step two, the ALJ found that Plaintiff had the following

severe impairments: degenerative disc disease of the lumbar spine, obesity, and depression. (Tr.

13-14). At step three, the ALJ found that Plaintiff did not have an impairment or combination of

impairments that met or medically equaled a listed impairment. (Tr. 14-15.)

       Before proceeding to step four, the ALJ determined that Plaintiff had the residual

functional capacity to perform a limited range of sedentary work. (Tr. 15). The ALJ assessed

numerous additional limitations, including exertional, postural, and environmental limitations.

(Tr. 128). The ALJ also included mental limitations, stating that Plaintiff could “perform simple,

routine tasks for two-hour blocks of time with normal rest breaks during an eight-hour workday.”

(Tr. 15). The ALJ explained the residual functional capacity finding in detail. (Tr. 15-18).




                                                 -5-
       At step four, the ALJ found that Plaintiff was unable to perform any past relevant work.

(Tr. 18). At step five, the ALJ found that, based on Plaintiff’s age, education, work experience,

and residual functional capacity, as well as testimony from a vocational expert (“VE”), Plaintiff

could perform jobs existing in significant numbers in the national economy. (Tr. 19-20). As a

result, the ALJ concluded that Plaintiff was not disabled under the Act. (Tr. 20).

       V.      Discussion

       Plaintiff raises two challenges to the ALJ’s decision: (1) Plaintiff argues that the ALJ

improperly analyzed the subjective allegations in the record, specifically those regarding pain

and (2) Plaintiff argues that the ALJ erred in formulating Plaintiff’s residual functional capacity

finding. As discussed below, these arguments do not present a basis for remand.

       a. Plaintiff’s contention that the ALJ erred in finding that Plaintiff’s subjective

claims were inconsistent with the other evidence in the record

       Plaintiff first alleges shortcomings in the ALJ’s analysis of the subjective statements in

the record, including Plaintiff's statements relating to pain. For the following reasons, this

contention is without merit.

       The Commissioner’s regulations outline a two-step process for considering a claimant’s

statements regarding the limitations caused by her impairments, including limitations resulting

from symptoms such as pain. See 20 C.F.R. §§ 404.1529, 416.929; Craig v. Chater, 76 F.3d 585,

593-96 (4th Cir. 1996). First, the ALJ must determine whether objective medical evidence

shows the existence of a medical impairment that could be reasonably expected to produce the

pain or alleged symptoms. 20 C.F.R. §§ 404.1529(b), 416.929(b); Craig, 76 F.3d at 594. If so,

the ALJ proceeds to the second step and evaluates the intensity and persistence of the symptoms

to determine whether they limit the claimant’s capacity for work. 20 C.F.R. §§ 404.1529(c),



                                                 -6-
416.929(c); Craig, 76 F.3d at 595.

        At this second step, the ALJ must consider all of the evidence in the record, such as

medical signs, laboratory findings, medical opinions, and factors listed in the regulations that

relate to the reliability of a claimant’s statements, such as the claimant’s daily activities; the

location, duration, frequency, and intensity of the claimant’s symptoms; factors that precipitate

and aggravate the symptoms; the type, dosage, effectiveness, and side effects of medication;

treatment of symptoms other than with medication; any measures used to relieve the symptoms;

and any other relevant factors. 20 C.F.R. §§ 404.1529(c)(3), 416.929(c)(3); SSR 16-3p, 2017

WL 5180304, at **7-8. The ALJ must consider whether there are inconsistencies or conflicts in

the evidence, and a claimant’s symptoms will be determined to diminish his or her capacity for

basic work activities to the extent that the alleged limitations and restrictions due to the

symptoms can reasonably be accepted as consistent with the objective medical evidence and

other evidence. 20 C.F.R. §§ 404.1529(c)(4), 416.929(c)(4); Craig, 76 F.3d at 595-96. An

ALJ’s observations concerning questions of credibility are entitled to great weight. See Shively

v. Heckler, 739 F.2d 987, 989-90 (4th Cir. 1984).

        Here, the ALJ acknowledged that Plaintiff’s medically determinable impairments could

reasonably be expected to give rise to the symptoms Plaintiff claimed. (Tr. 16). But, having

reviewed all of the evidence in the record, the ALJ further concluded that Plaintiff’s symptoms

were “not entirely consistent with the medical evidence in the record . . . .” (Tr. 16). As the ALJ

explained in his decision, substantial evidence supports this finding.

        The ALJ began by pointing out that the medical evidence in the record did not support

the extreme limitations Plaintiff alleged. (Tr. 16). In support of that conclusion, the ALJ

acknowledged Plaintiff’s history of back pain and stated that the evidence in the record made it



                                                  -7-
“unrealistic” for Plaintiff to perform work at the medium exertional level or be “on his feet for

most of an eight-hour workday.” (Tr. 17). The ALJ then went on to discuss evidence from an

August 2015 consultative examination report by Dr. Stephen Burgess that Plaintiff had some

difficulty with walking, sitting, standing, and postural maneuvers because of back pain. (Tr. 16

(citing Tr. 405 (noting a stiff gait, muscle spasm, reduced range of motion, and a positive straight

leg raise test)). However, the ALJ then observed that, in a spinal x-ray taken that same day, after

Dr. Burgess conducted his examination, there were no abnormal findings. (Tr. 16-17 (citing Tr.

409)). The ALJ cited similar findings from a March 2016 x-ray as well as a March 2016 MRI

scan, which showed only a minor degenerative disc bulge with no significant bulge or stenosis.

(Tr. 16-17 (citing Tr. 411, 413)). Having discussed that evidence, the ALJ observed both that the

objective scans contradicted the statement in Dr. Burgess’s report regarding “multiple herniated

discs” and that that statement appeared to be based on a claim Plaintiff stated during the

examination. (Tr. 17).

       The ALJ then cited other treatment notes in the record, which consistently showed

normal findings or only minimally abnormal findings. (Tr. 17). The record supports this

statement as well, as most of the treatment records contain the same two findings: that Plaintiff

consistently had a “normal neurological exam” and that abnormal findings in the lumbar spine,

to the extent they existed at all, were limited to “tenderness.” (See, e.g., Tr. 417, 419, 425, 429,

501, 506, 509).

       The ALJ did not limit his discussion to the objective medical findings. He also cited

Plaintiff’s conservative course of treatment in support of his conclusion that the evidence did not

support Plaintiff’s allegations of extreme or disabling limitations. (Tr. 17). The record supports

this conclusion as well. Not only do the treatment notes reflect that Plaintiff only received



                                                 -8-
treatment in the form of medication and injection therapy, Dr. Burgess and Dr. Trent Glenn

specifically noted Plaintiff’s conservative treatment, with both sources stating that Plaintiff did

not require more invasive measures, specifically surgery. (Tr. 407, 425-426). Both

recommended that Plaintiff seek pain management treatment. (Tr. 407, 425).

       In response to the ALJ’s conclusion on this issue, Plaintiff first argues that the ALJ

should not have cited, in support of his conclusion regarding Plaintiff’s subjective allegations,

the fact that medical sources in the record only recommended conservative treatment for

Plaintiff’s back impairment. (Pl. Br. 4-6). Plaintiff suggests that this finding by the ALJ was

flawed because Plaintiff could not afford additional treatment. (Pl. Br. 6). That fact is not

relevant to this aspect of the ALJ’s decision. For example, the ALJ did not state that Plaintiff

needed surgery but refused it because it was too expensive. Nor did he state that Plaintiff’s

subjective claims were unsupported because Plaintiff’s doctors recommended a course of

treatment that Plaintiff could not afford. Instead, the ALJ simply observed that Plaintiff’s

doctors treated him with conservative measures and rejected more invasive treatment with

surgery. (Tr. 17). The ALJ, therefore, properly found that the conservative treatment

recommended for Plaintiff was probative of Plaintiff’s subjective claims. See 20 C.F.R. §§

404.1529(c)(3)(iv)-(v), 416.929(c)(3)(iv)-(v); Dunn v. Colvin, 607 F. App’x 264, 273-74 (4th

Cir. 2015) (holding that the “conservative nature of Appellant’s treatment is an adequate basis to

support the ALJ’s conclusion that Appellant’s testimony of her disabling condition was

incredible”). Again, the ALJ acknowledged that Plaintiff’s impairments were severe enough to

preclude work at the medium exertional level (and presumably the light level as well, though the

decision does not specifically state as much), but ultimately concluded that those limitations did

not preclude sedentary work. (Tr. 17). The record supports the ALJ’s findings.



                                                 -9-
        Plaintiff’s claims could arguably be read to state that the ALJ also should not

have relied on conservative treatment because that treatment was not successful. (Pl. Br. 5-6).

To the extent Plaintiff’s motion could be read as such, it is rejected. While the efficacy of

treatment is among the regulatory factors that should be considered, whether conservative

treatment did or did not work changes nothing about the statements by two doctors that Plaintiff

was not a candidate for surgery. Because no medical source recommended treatment beyond

medication or pain management—such as surgery—the ALJ did not err in citing conservative

treatment among the reasons supporting his decision.

        Next, Plaintiff cites his own hearing testimony as proof that he could not “perform work

activities for a full day at the sedentary level.” (Tr. 6-7). This argument ignores the ALJ’s

discussion of the reasons why Plaintiff’s subjective claims were given only limited weight. As

discussed above, the ALJ found that the other evidence in the record did not support the extreme

limitations Plaintiff’s claimed, including those he discussed in his hearing testimony. Because

the ALJ explained that aspect of his decision and cited substantial evidence in support of it,

Plaintiff’s claims are rejected.

        Next, Plaintiff asserts that the ALJ did not discuss the regulatory factors for analyzing

subjective claims. (Pl. Br. 9). This argument fails. As discussed above, when an ALJ analyzes

an individual’s subjective statements, he does so in the context of several regulatory factors,

including the claimant’s daily activities; the location, duration, frequency, and intensity of the

claimant’s symptoms; factors that precipitate and aggravate the symptoms; the type, dosage,

effectiveness and side effects of medication; treatment of symptoms other than with medication;

any measures used to relieve the symptoms; and any other relevant factors. 20 C.F.R. §§

404.1529(c)(3), 416.929(c)(3); SSR 16-3p, 2017 WL 5180304, at **7-8.



                                                -10-
       The decision at issue here makes clear that the ALJ discussed the relevant factors. He

acknowledged Plaintiff’s statements about his daily activities. (See, e.g., Tr. 16 (discussing

Plaintiff’s ability to “stand 45 minutes and only 30 minutes in one position; if he is standing or

cooking, he can only do this for 30-45; he can only walk no more than 200 yards; lifting and

holding is a problem; he testified that he has no strength in his back and can only push or pull 10

pounds.”)). He discussed Plaintiff’s statements regarding the location, duration, frequency, and

intensity of pain. (See, e.g., Tr. 16 (discussing “pain, tingling, and numbness radiating to his

feet” and “chronic” nature of pain), Tr. 17 (acknowledging statements regarding limitations in

Plaintiff’s “ability to walk, stand, bend and sit for extended periods”)). He also discussed the

treatment Plaintiff received. (Tr. 17 (discussing conservative treatment and citing statements

ruling out surgery as an option)). Accordingly, there is no merit to Plaintiff’s claim that the ALJ

did not discuss the relevant factors.

       Nor is there any merit to Plaintiff’s claim that the ALJ did not discuss or adopt statements

from Dr. Trent regarding sedentary work as supportive of Plaintiff’s subjective claims. (Pl. Br.

9). Dr. Trent merely stated that Plaintiff could only do “a very sedentary job,” without providing

more specific information regarding Plaintiff’s abilities to perform work-related tasks over the

course of an entire workday or work week. (Tr. 425). That statement is entirely consistent with

the ALJ’s conclusion that Plaintiff could perform sedentary work subject to the numerous

specific limitations the ALJ included in his residual functional capacity finding. (Tr. 15). No

additional analysis was required.

       In sum, the ALJ conducted the appropriate analysis and based his conclusions on

substantial evidence in the record. Thus, this contention by Plaintiff is without merit.




                                                -11-
       b. Plaintiff’s contention that the ALJ erred in formulating Plaintiff’s residual

functional capacity finding.

       Plaintiff next argues that the ALJ did not discuss the effects of Plaintiff’s pain on his

ability to maintain concentration, persistence, and pace over a full workday. For the following

reasons, this contention is without merit.

       In support of his argument, Plaintiff cites the Fourth Circuit’s decision in Mascio v.

Colvin, 780 F.3d 632 (4th Cir. 2015), where the court found fault with an ALJ decision that

found moderate difficulties in concentration, persistence, or pace, but did not include in the

residual functional capacity a function-by-function analysis that included a limitation accounting

for those difficulties, including the ability to remain on task. Id. at 638. Mascio does not require

remand here because the ALJ assessed Plaintiff’s residual functional capacity on a function-by-

function level, including mental functioning, and considered evidence regarding Plaintiff’s

ability to maintain concentration, persistence, or pace.

       Specifically, when he analyzed Plaintiff’s mental impairment under the Listings, the ALJ

cited Plaintiff’s subjective claims and mental status reports showing “some difficulty with

concentration.” (Tr. 15). The record supports the ALJ’s statement regarding mental status

reports: examination findings were consistently, though not uniformly, normal. (See, e.g., Tr.

407 (no reference to concentration problems in mental status examination), 564 (attention and

concentration were “focused”), 568 (concentration “within normal limits”), 571 (same), 574

(concentration “Inattention/Distractibility”), 577 (same), 580 (“within normal limits”), 583

(same), 586 (same)). As a result, the ALJ found that Plaintiff had moderate limitations in this

area. (Tr. 15).




                                                -12-
        Then, in analyzing Plaintiff’s residual functional capacity, the ALJ again cited Plaintiff’s

subjective statements regarding “loss of concentration.” (Tr. 16). The ALJ did not simply state

that Plaintiff could perform unskilled work or simple tasks. Instead, he specifically considered

Plaintiff’s mental limitations, deciding that, despite those limitations, Plaintiff retained the ability

to perform “simple, routine tasks for two-hour blocks of time with normal rest breaks during an

eight-hour workday.” (Tr. 15, 18).

        By examining this specific area of functioning, the ALJ provided the necessary function-

by-function analysis. This Court has repeatedly and consistently stated that reference to the

ability to remain on task for two hours at a time satisfies the Mascio requirement that an ALJ

address the ability to remain on task when the ALJ finds, in analyzing the Listings, that an

individual has moderate limitations in concentration, persistence, or pace. See, e.g., Dalton v.

Berryhill, No. 1:17-CV-20, 2017 WL 4819280, at *4 (W.D.N.C. Oct. 25, 2017) (affirming ALJ

decision that stated the claimant could not stay on task for work segments lasting more than two

hours); Burns v. Colvin, No. 3-14-CV-270, 2016 WL 270311, at *2 (W.D.N.C. Jan. 20, 2016)

(finding that an ALJ decision satisfied Mascio by stating the claimant was “unable to work a job

that requires her to maintain attention and concentration for a continuous period greater than two

hours at a time over the course of an eight-hour workday”); Hicklin-Jones v. Colvin, No. 3:14-

CV-584, 2015 WL 8958542 (W.D.N.C. Dec. 15, 2015) (affirming where ALJ included a

limitation two-hour work segments with customary breaks).

        Similarly, there is no merit to Plaintiff’s claim that the ALJ did not explain the extent to

which Plaintiff’s mental limitations would restrict his ability to perform work-related tasks over

the course of an entire workday. (Pl. Br. 13-14). As the residual functional capacity finding

makes clear, the ALJ concluded that Plaintiff could work “for two-hour blocks of time with



                                                 -13-
normal rest breaks during an eight-hour workday.” (Tr. 15, 18). Thus, the ALJ provided the

“logical bridge” that explains the reasoning behind his conclusions, facilitating this Court’s

review in accordance with the applicable caselaw. That caselaw requires ALJs to make clear

connections between the evidence in the record and the conclusions regarding that evidence,

which is what the ALJ here has done. See, e.g., Ladda v. Berryhill, 749 F. App’x 166, 172 (4th

Cir. Oct. 18, 2018) (affirming ALJ decision because the ALJ provided the appropriate “logical

bridge” between the record and the ALJ’s conclusions) (quoting Monroe v. Colvin, 826 F.3d

176, 189 (4th Cir. 2016)). Because the ALJ included the appropriate limitations in both the

residual functional capacity and in the question to the VE and built a logical bridge between the

evidence and the limitations incorporated into the residual functional capacity, the ALJ’s

decision will be affirmed.

       VI.     Conclusion

       The Court has carefully reviewed the decision of the ALJ, the transcript of proceedings,

Plaintiff's motion and brief, the Commissioner's responsive pleading, and Plaintiff's assignments

of error. Review of the entire record reveals that the decision of the ALJ is supported by substantial

evidence. Finding that there was “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion,” Perales, 402 U.S. at 401, Plaintiff’s Motion for Summary

Judgment will be denied, the Commissioner’s Motion for Summary Judgment will be granted, and

the decision of the Commissioner will be affirmed.

                                              ORDER

IT IS, THEREFORE, ORDERED that:

   (1) The decision of the Commissioner, denying the relief sought by Plaintiff, is AFFIRMED;

   (2) Plaintiff's Motion for Summary Judgment, (Doc. No. 12) is DENIED;



                                                -14-
                  (3) The Commissioner’s Motion for Summary Judgment, (Doc. No. 13) is GRANTED; and

                  (4) This action is DISMISSED.




Signed: November 26, 2019




                                                       -15-
